internal_revenue_service number info release date date cc psi 1-cor-124336-01 uilc we are responding to your correspondence requesting relief in order to re-elect s_corporation status effective for date the information submitted explains that the taxpayer has had a change in ownership but fails to describe the timing and nature of such transaction on date the kansas city service_center rejected your request to re-elect s_corporation status because it lacked a sufficient explanation sec_1_1362-5 of the income_tax regulations explains that absent the commissioner’s consent an s_corporation whose election has terminated may not make a new election under sec_1362 of the internal_revenue_code for five taxable years as described sec_1362 however the commissioner may permit the corporation to make a new election before the five-year period expires the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election the fact that more than percent of the stock in the corporation is owned by persons who did not own any stock in the corporation on the date of termination tends to establish that fact consent should be granted in the absence of this fact consent ordinarily is denied unless the corporation shows that the event causing termination was not reasonably within the control of the corporation or shareholders having a substantial interest in the corporation and was not part of a plan on the part of the corporation or of such shareholders to terminate the election if you think your situation meets the requirement set forth in sec_1_1362-5 then please should send a statement describing your eligibility for automatic consent along with your form_2553 to internal_revenue_service kansas city service_center entity kansas city mo if you fail to meet the change-in-shareholder test you must follow the private_letter_ruling process in order for the service to consider granting relief the procedures for requesting a private_letter_ruling are set out in revproc_2001_1 copy enclosed in addition revproc_2001_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are qualified to use the reduced fee provision you must include the statement describing your eligibility with your request please review appendix b of revproc_2001_1 for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee and refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2001_1
